Citation Nr: 1414971	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	State of Vermont, Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran, who is also the appellant, served on active duty from August 1951 to June 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) continuing a 10 percent rating for a service-connected back disability.   The Veteran appealed the increased rating claim to the Board, which remanded the claim for additional development in August 2011.  In the interim, the RO increased the rating of the service-connected back disability to 40 percent.  Once the claim returned to the Board,  the Board denied the Veteran's entitlement to a rating in excess of 10 percent prior to September 21, 2011 and in excess of 40 percent after September 21, 2011 in an August 2012 decision.  That decision is now final.

However, in the Board's adjudication of the increased rating claim, the Board found an implied claim for a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has claimed throughout the appeal period that he could not work.  In support of his contention, the Veteran submitted a letter from his primary care physician, that stated the Veteran was totally and permanently disabled due his service-connected back disability in addition to a non-service connected bilateral hip disability.  The Board, finding the issue of entitlement to a TDIU was reasonably raised by the record, remanded the issue to the RO via the Appeals Management Center (AMC) in Washington, DC in August 2012 to provide the Veteran a VA examination to assess functional loss due to his service-connected disability.  With the actions specified in the August 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran appeared and testified at a July 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not meet the schedular requirements for a TDIU.

2.  The competent and probative medical evidence demonstrates that the Veteran's sole service-connected back disability, when evaluated in association with the Veteran's educational attainment and occupational experience, does not preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria for a TDIU Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).



Analysis

The Veteran fails to meet the schedular requirement for a TDIU.  The Veteran has one service-connected disability rated at 40 percent, and not rated at the 60 percent minimum required by regulations.  With the Veteran failing to meet the schedular requirements of a TDIU, the Board evaluated the Veteran's claim on an extraschedular basis.  

As noted above, referral to the Director of Compensation is dependent on whether the Veteran's service-connected disabilities, singly and/or in combination, preclude him from engaging in substantially gainful employment in light of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Education and Work Experience

The Veteran is highly educated and has used his education throughout his 30-year career in various capacities.  He has a Doctorate of Dental Surgery (D.D.S).  The Veteran used his D.D.S. degree to work primarily as an oral surgeon.  However, the Veteran took on additional responsibilities as a supervisory surgeon at a local medical clinic and as a professor a local college.  The Veteran ended his surgical practice in 2005 and retired from his supervisory role in 2007.  The college where he worked converted his role of professor to professor emeritus, a designation reserved for retired professors. 

Impact of Service-Connected Back Disability on Employability

The Veteran has residuals from a thoracic compression fracture of the T7-T8 stemming from a November 1950 motor vehicle accident.  Since the injury, the Veteran has reported chronic back pain, and difficulty standing and walking for prolonged periods.  He also reported significant limitations in range of motion in the lumbar spine.   The objective record supports the Veteran's contentions.  In making this finding, the Board relied on the four VA examination reports prepared in July 2007, December 2008, September 2011, and October 2012.  

The July 2007 examination, performed as part of the Veteran's initial service connection claim, revealed that the Veteran had degenerative changes of the thoracic spine and minimal lumbar range of motion limitations based on x-ray scans and physical examination.   X-rays revealed healed fracture of the thoracic spine and reciprocal scoliosis with degenerative changes.   Range of motion tests revealed that the Veteran's forward flexion was 0 to 80 degrees with pain throughout motion; forward extension was 0 to 10 degrees with pain at the end point; left and right lateral flexion were both 0 to 20 degrees with pain at the end point; and left and right lateral rotation were both 0 to 15 with pain at the end of each rotation. 

Based on the July 2007 examination, the pain and limited lumbar range of motion affected the Veteran's ability to stand, walk, and shift positions, but did not impair his ability to sit.  When the Veteran was engaged in activity requiring prolonged standing and/or walking, such as grocery shopping, he would rely on props such as a grocery cart.  When such props were unavailable, the Veteran used a cane to stabilize his gait, which allowed him to walk longer distances.  However, even with the cane, the Veteran experienced difficulty walking with visible signs of pain noted on examination.  The Veteran also reported stiffness, weakness, fatigue, limited endurance, and occasional muscle spasm with extended periods of walking or standing.  However, he received relief  when sitting down especially during a pain flare up.  During these pain flare ups, a period where he contends he is totally disabled, he is able to end the flare ups with a 15-minute rest period where he sits and leans forward.  Such limitations had an impact on the Veteran's ability to complete his activities of daily living including dressing himself and to engage in more rigorous hobbies such as fishing and hunting.  However, the Veteran continued exercising for approximately 20 to 30 minutes each day split between a treadmill and a stationary bike. 

The second VA orthopedic examination performed in November 2008 revealed a slight increase in the Veteran's range of motion, but an increase in subjective factors affecting the Veteran's functional ability due to his back disability.  The Veteran's lumbar forward flexion was 0 to 90 degrees;  forward extension was 0 to 20 degrees; left and right lateral flexion were 0 to 25 degrees; and left and right lateral rotation were both 0 to 30 degrees.  The examiner observed no pain with motion or repetitive use.  

Although the Veteran's range of motion showed improvement since the 2007 examination, the Veteran reported that his ability to stand had declined to no more than 5 to 10 minutes or half a block.  Upon further examination, it appeared that the Veteran's reduced standing and walking ability were a result of a non-service-connected bilateral hip disability rather than his service-connected back disability.  The Veteran continued using a cane to walk and stand.   Treating physician also prescribed the Veteran a walker to use for longer distances.  Although the Veteran continued  to perform cardio exercise 20 to 30 minutes per day, the examiner noted that the Veteran's back disability had a severe impact on chores and shopping; a moderate limitation on exercise, recreation, and traveling; and a mild limitation on dressing, toileting and grooming. 

By the third examination in September 2011, the Veteran experienced additional decline in his functional ability.  Pain returned with lumbar range of motion unlike what was observed on the 2008 examination.  The Veteran's lumbar forward flexion was 0 to 35 degrees with pain at 25 degrees observed; forward extension was 0 to 10 without any objective signs of pain on motion; left and right lateral flexion were both 0 to 20 degrees with observable pain at 15 degrees; and left and right lateral rotation were both 0 to 25 degrees with pain observed at 20 degrees.  The pain occurred from the mid thoracic spine to the buttocks without radiation to legs, which the examiner noted altered the Veteran's posture, gait, and caused stiffness and weakness.  

The last of the four examinations, which occurred in October 2012, specifically addressed functional limitations in relation to the Veteran's employability.  The Board notes that the Veteran's service-connected back disability resulted in additional decline in functional ability.  In addition to the use of a cane and a walker, the Veteran had a wheelchair, which he used occasionally for extended distances.  His forward flexion was 0 to 70 degrees with pain at 60 degrees observed; forward extension at 0 to 10 degrees with observed pain at 5 degrees; left and right lateral flexion both at 0 to 15 degrees with observable pain at 10 degrees; and left and right lateral rotation both at 0 to 20 degrees with pain at 15 degrees.  

These additional limitations caused the Veteran additional problems as noted on the examination report. During the examination, the Veteran needed to use the walker throughout the exam and sat periodically when fatigued.  In earlier examination, the Veteran could perform tasks without the use of his assistive device.  The examiner also noted that the Veteran no longer performed grocery shopping as he did before, but relied on his wife's assistance.  She did all the shopping and prepared all meals.  

Based on the examination report, the examiner opined that although the Veteran had functional limitations attributable to his thoracic spine disability, this disability did not solely render the Veteran unable to maintain substantial gainful employment.  The examiner opined further that other physical impairments including the Veteran's non-service connected bilateral hip disability, status post surgery, were primary factors in his inability to sustain his prior employment as a surgeon.  This opinion is bolstered by an opinion made by the Veteran's primary care physician in January 2008. 

In a January 2008 letter, the Veteran's long-time primary care physician opined that the Veteran has a "permanent, non reversible medical disability."  In making this assessment, the doctor focused his opinion on the Veteran's status post bilateral hip replacement in referencing the Veteran's inability to stand, sit, or walk for any time without considerable discomfort.  Since the Veteran has not been service connected for the hip disability,  it cannot be considered as a cause of unemployability.   

In addition to the VA examination reports and the letter from the Veteran's treating physician, the Board also reviewed treatment records.  In multiple visits to the Veteran's podiatrist and his primary care physician, the Veteran had decreased mobility due to his back and hip, but achieved greater independence once prescribed assistive devices including the cane and walker.  In podiatry appointments between 2010 and 2012, the Veteran had accepted the use of his walker in everyday life, and saw his gait stabilize to the point where he was able to move "quite swiftly."  The Veteran could work in a sedentary position with the use of an assistive device such as his cane to maneuver around the work space.  

The Board also examined the Veteran's treatment for this disability including any medications to ascertain any associated limitations and possible impact on the Veteran's employability, but found none.  The Veteran relies heavily on over-the counter medications to manage his pain including Aleve, Tylenol and Ibuprofen.  He also takes prescribed non-narcotic pain medications and muscle relaxants including Mobic.  He has seen good results with this conservative treatment and without any side effects interfering in the Veteran's cognitive ability.  In light of his advanced education, work experience and no cognitive deficits, the Veteran would be able to pursue a wide range of employment opportunities taking into account his service connected back disability including teaching and/or consulting.  The Veteran could also engage in less rigorous activities as well.  

Based on the foregoing the Board finds although the evidence suggests the Veteran is currently disabled, no evidence of record suggests he is disabled on the basis of his only service connected disability.  Accordingly the Veteran's claim for TDIU is denied.

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  VA is not required to provide a tailored notice regarding downstream issues including increased ratings.  See Vazquez-Flores v. Peake, 22 Vet. Ap. 37 (Fed. Cir. 2009). 

VA provided the Veteran notice in an October 2008 letter regarding the increased rating claim, which informed the Veteran of all the elements required by the Pelegrini II Court.   Additionally, a subsequent March 2013 Supplemental Statement of the Case provided the Veteran specific information related to his TDIU claim.  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  Neither the Veteran nor his representative have pled prejudicial error with regard to timing or content.  

Notice duties were also followed during the Board's hearing process.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2)  requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2011 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for higher ratings and asked questions as to medical treatment and history.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records, service personnel records, and post-service treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board. 

Although the current claim before the Board relies heavily on the post-service treatment records, the Board recognizes that the VA was unable to obtain the most of the Veteran's service treatment and personnel records because they were fire related, indicating that his service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46   (1996).  The NPRC notified the VA that these records were damaged, but not destroyed and sent photocopies of  these documents rather than the original because of their fragility. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's claim for a TDIU.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


